Citation Nr: 1639535	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  10-42 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.

2.  Entitlement to service connection for a bilateral foot disorder, to include as secondary to diabetes mellitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1967 to August 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Board has reviewed the electronic files in the Veterans Benefit Management System (VBMS) and the Virtual VA files.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he developed diabetes mellitus due to exposure to herbicides during his service in the Korean demilitarized zone (DMZ) and that he developed a bilateral foot disorder due to his diabetes mellitus.  He contends that he was temporarily attached to a unit that was assigned to duties in the area of the DMZ.  

In the March 2014 remand, the Board found that the development conducted in December 2009 to verify whether the Veteran was exposed to herbicides was insufficient in light of additional information contained in the AF Form 626 associated with the record after a National Personnel Records Center (NPRC) request.  The AF Form 626 showed that the Veteran was attached to 605th TAC Con Sq at Clark Air Base, Philippines and that he was temporarily ordered to go to 603 DASS Osan, Air Base, Korea with duty at Mangil San, Palgong San, Taegu and P-Y-Do for 90 days effective August 1, 1969.  The cited purpose of the temporary duty (TDY) was to provide "Operational mission support under DD 5T-68-6."  The remand instructed that Veteran should be asked to identify the unit to which he was temporarily attached during his TDY, and the new information should be sent to the U.S. Army and Joint Services Records Research Center (JSRRC) and/or other appropriate entity for verification of the Veteran's exposure to herbicides.  

Following the remand, in December 2014, the Defense Personnel Records Information Retrieval System (DPRIS) sent a response that they were unable to research the August through November 1969 unit historical information submitted by the 5th Tactical Control Group due to faulty material.  However, they also suggested contacting the Air Force Historical Research Agency at Maxwell Airforce Base for further information regarding the records.  

A request to the Air Force Historical Research Agency was sent, noting the above AF Form 626 and the Veteran's contentions that during his TDY he worked and stayed at radar sites located on the DMZ and that he was ordered to supply support to military radar units which required his presence in the area sprayed with herbicides, which he was told were in the DMZ area.  The request asked for the Agency to research and confirm if any of the mentioned bases had radar sites in or near the Korean DMZ in an area in which herbicides were known to have been applied during the period when the Veteran was stationed in Korea.  

A response in June 2015 noted that the Agency had researched the 605th Tactical Control Squadron unit histories for any mention of project 5T-68-6, and submitted research regarding the unit's deployment dates to the Republic of Korea.  The research however, did not address whether any of the bases where the Veteran was stationed according to his AF Form 626 had radar sites in or near the Korean DMZ or any history of herbicide exposure.  Therefore, this research did not address the issue of herbicide exposure and is not sufficient.  Therefore, upon remand, further development of the Veteran's claim that he was exposed to herbicides should be conducted.  38 C.F.R. § 3.307 (a)(6)(iv) (2015);Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  Again provide the AF Form 626 (which shows the Veteran was attached to 605th TAC Con Sq at Clark Air Base, Philippines and that he was temporarily ordered to go to 603 DASS Osan, Air Base, Korea with duty at Mangil San, Palgong San, Taegu and P-Y-Do for 90 days effective August 1, 1969 to provide operational mission support under DD 5T-68-6) to the appropriate entity, including the Air Force Historical Research Agency, for verification that the Veteran served in a unit that operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period.  All records and/or responses received should be associated with the claims file.  

2.  If, and only if, it is verified that the Veteran served in a unit that operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, he should be scheduled for an appropriate VA examination to clarify the type of diabetes mellitus diagnosed and to identify the claimed bilateral foot disorder and determine whether it is secondary to the diabetes mellitus.  The claims file must be made available to and reviewed by the examiner.  All indicated studies should be conducted, and all findings reported in detail.

Based on a review of the claims file and current examination findings, the examiner should provide an opinion on the following:

A.  Does the Veteran have Type II or Type I diabetes mellitus?  (Private treatment records show that the Veteran takes Metformin and Actos.)

B.  Identify any bilateral foot disorder diagnosed on examination.

C.  For each diagnosed bilateral foot disorder, is it at least as likely as not (50 percent probability or greater) that the foot disorder is (i) caused by or (ii) aggravated by the Veteran's diabetes mellitus?  If such aggravation is found, the examiner should determine:  the baseline manifestations of the Veteran's foot disorder absent the effect of aggravation, and the increased manifestations that are proximately due to the diabetes mellitus.

The examiner must provide a complete rationale for all opinions reached.  If the examiner is unable to provide an opinion without a resort to speculation, then he/she should explain why this is so.

3.  Thereafter, readjudicate the claims.  If the benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




